Exhibit 10.20(c)

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

SALES AND SERVICE AGREEMENT

This Sales and Service Agreement (“Agreement”) is entered into as of
September 1, 2014 by Sea Ray, a Division of Brunswick Corporation (“Sea Ray” or
“Company”) MarineMax, Inc. (“MarineMax”), and MarineMax East, Inc. (“Dealer”),
in consideration of the mutual covenants contained in this Agreement, and
subject to and incorporating herein the Sales and Service Agreement Terms and
Conditions attached hereto. Pursuant to this Agreement, Company hereby appoints
Dealer through its Dealer Locations identified in Exhibit A as its dealer for
the sale of Products in the Dealer Regions identified in such Exhibit. Dealer
represents and warrants to Company that MarineMax, Inc. is the sole and
exclusive parent of Dealer.

DEFINED TERMS

In this Agreement, the following words and expressions that are not defined
elsewhere in this Agreement shall have the following meaning, except where the
context requires otherwise:

Dealer and Dealer’s Principal Address:

MarineMax East, Inc., 2600 McCormick Drive, Suite 200, Clearwater, Florida 33759

Dealer Location: Each Dealer facility as listed on Exhibit A attached hereto.

Dealer Regions: The Dealer Locations sharing a Territory and comprising a Dealer
Region are listed on attached Exhibit A. If a Dealer Location is added to this
Agreement (through acquisition or otherwise), the parties will work together to
determine the realignment of applicable Dealer Regions related to the addition
of such location and/or the appropriate Dealer Region for such new location.

Territory: Identified for each Dealer Region in attached Attachment 1 to Exhibit
A

Product(s): Full line of Sea Ray Sport Boats, Sport Cruisers, Sport Yachts and
Yachts (Including related parts and accessories)

Performance Standards: See attached Exhibit B.

Term: The Term of this Agreement shall be September 1, 2014 to August 31, 2017,
provided however that, except as otherwise provided below or in Section 16 of
this Agreement, at the end of each twelve (12) month period of the Term, the
Term of this Agreement shall be extended by another twelve (12) month period so
that the Term of this Agreement remains three (3) years. Notwithstanding the
above, (i) either party may provide written notice to the other no less than one
hundred and twenty (120) days before the end of any twelve (12) month period
that it will not agree to an additional extension due to the failure by such
other party to remedy a material breach of this Agreement following written
notice thereof and the expiration of the applicable cure

 

1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

period without cure or failure to reach agreement through good faith efforts to
do so by the parties and (ii) on or within sixty (60) days after the sixth
(6th) anniversary of this Agreement, either party may provide written notice to
the other party to terminate this Agreement effective at the end of the then
current contract year (i.e., August 31, 2021). If neither party provides notice
to terminate this Agreement on or within sixty (60) days after the sixth
(6th) anniversary as described above, this Agreement will automatically renew
for three (3) year terms beginning on the seventh (7th) anniversary, unless
otherwise terminated pursuant to this Agreement; provided that on or within
sixty (60) days after the second (2nd) year of any such three (3) year renewal
term, either party may provide written notice to the other party to terminate
this Agreement effective as of August 31 of the then current contract year. In
addition, after the seventh (7th) anniversary of this Agreement (i.e., during
any three (3) year renewal Term), either party may elect to terminate this
Agreement in accordance with the terms of Section 16D.

 

2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

IN WITNESS WHEREOF, Company, MarineMax and Dealer have executed this Agreement
and the parties and the individual(s) signing for each party respectively below
represent and warrant that the individual(s) signing this Agreement is(are) duly
authorized to do so.

 

Sea Ray Division of Brunswick Corporation       MarineMax, Inc.

 

     

 

By:       By: Title:       Title: Date:       Date: MarineMax East, Inc.      

 

      By:       Title:       Date:      

 

3



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

SALES AND SERVICE AGREEMENT

TERMS AND CONDITIONS

1. Appointment of Dealer: Sea Ray hereby appoints Dealer as a dealer for the
retail sale, display, and servicing of all Sea Ray product(s), parts and
accessories (hereinafter “Product” or “Products”) as identified in the Defined
Terms and subject to Sea Ray’s then current policies and programs applicable to
all domestic Sea Ray dealers selling comparable Products, from the authorized
Dealer Location(s) identified in the attached Exhibit A for each Dealer Region,
which Products shall be purchased only from Sea Ray or an authorized Sea Ray
dealer located in the country in which Dealer is located. Dealer Regions and
Dealer Locations are set forth in the Defined Terms and Exhibit A.

During the Term of this Agreement, Sea Ray shall not appoint other dealers to
sell Products from a dealer location within the Territory set forth in the
Defined Terms; provided, however, that Sea Ray reserves the right to modify the
Territory or appoint other dealers to sell, display and service Product from
dealer locations within the Territory at any time if Dealer closes a Dealer
Location without prior written notice to Sea Ray and prior written approval
thereof by Sea Ray, which approval shall not be unreasonably withheld upon a
review by Sea Ray of Dealer’s abilities to perform the Agreement obligations and
as further provided in Paragraph 2. Provided that similar restrictions apply to
all domestic Sea Ray dealers selling comparable Products, Dealer shall not sell,
advertise, solicit for sale or offer for resale Products outside of the
Territory except as otherwise provided by Sea Ray’s Advertising Policy or other
applicable policy. Dealer may advertise in recognized and established marine
publications with cross-territorial distribution provided that when Dealer does
so, it specifically identifies its authorized locations as defined in this
Agreement and complies with Sea Ray’s Advertising Policy. Sea Ray reserves the
right in its sole discretion to monitor or otherwise enforce its policies and
procedures applicable to all domestic Sea Ray dealers and will do so on a fair
and equitable basis. There are no third party beneficiary rights to such
policies and procedures or this Agreement or other dealer agreements.

Sea Ray reserves the right to make sales or provide service in the Territory
based upon legitimate business purposes and to appoint other dealers or service
providers to sell, display, and/or service products, from any other location
outside the Territory. Sea Ray may also display Products within the Territory
for general display and promotional purposes.

Sea Ray shall have the right to adopt and modify policies and programs related
to the Products from time to time in its sole discretion and in accordance with
its own reasonable business judgment and it will enforce such policies and
programs on a fair and equitable basis. Dealer agrees to comply with such
policies and programs following receipt of notice thereof from Sea Ray,
including without limitation, through inclusion in Sea Ray’s Dealer Manual
and/or Programs.

2. Location: Dealer shall sell at retail, display, and service Products only at
and from the authorized Dealer Location(s) referenced in Exhibit A, as may be
amended from time to time as provided herein. Dealer Location(s) are both sales
and service unless otherwise specified in writing. Dealer shall concentrate its
sales, display and service efforts within the designated Territory.

 

4



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Dealer shall not delete, change, or add to the above Dealer Location(s) without
the prior written consent of Sea Ray, which consent shall not be unreasonably
withheld, and Sea Ray may consider any relevant factors and consequences as part
of the approval process, including but not limited to the Dealer’s
qualifications and abilities to perform the Agreement obligations from the
proposed Dealer Location, the effect such a grant would have on the resulting
Territory configuration and adjacent Sea Ray dealer sales, the Dealer’s
financial capabilities to successfully operate the business from the Dealer
Location, and whether the Dealer will have adequate personnel to manage the
business at the Dealer Location. Dealer shall not, directly or indirectly, sell
Products for use by or to a purchaser located outside of the country in which
the Dealer is located, and shall not sell Products to a third party who Dealer
knows or should know will resell the Products outside of the country in which
the Dealer is located. Dealer shall not sell to others for the purpose of resale
without the prior written consent of Sea Ray. Dealer shall not utilize the
services of a broker or similar agent to sell Product unless such broker is an
affiliated third party of Dealer that is located within the Territory,
consummates the sale of any Product in concert with Dealer and pursuant to
Dealer’s standard practices, and otherwise complies with the requirements of
this Agreement. Dealer agrees to provide appropriate facilities and to assume
full and complete managerial authority and responsibility for the service of the
Products at and from those Dealer Location(s) specified in this Agreement and
for the display and retail sale of the Products at and from each Dealer
Location. Additionally, Dealer may engage in temporary off-site display and
sales activity within the Territory.

3. Responsibilities of the Parties:

 

  3.1 Dealer’s Responsibilities:

Dealer agrees to:

A. Devote its best efforts to aggressively promote, display, advertise and sell
Products at each Dealer Location and in the Territory and Dealer Region in
accordance with the terms of this Agreement and all applicable federal, state
and local laws. Dealer shall display and utilize at each Dealer Location signs,
graphics and image elements with Sea Ray’s Identification as defined herein,
subject to approval by Sea Ray, that will positively reflect the Sea Ray image
and promote the retail sale of the Products.

B. Achieve the performance standards set forth as follows and in the related
Exhibit B (collectively, “Performance Standards”) for each Dealer Region. Sea
Ray, in collaboration with Dealer, will establish fair and reasonable
Performance Standards for each of the Dealer Regions under this Agreement which
Performance Standards shall be established in a manner similar to those applied
to domestic Sea Ray dealers. Performance Standards shall include minimum
requirements relating to inventory stocking levels, provision of annual sales
forecasts, submission of orders pursuant to the terms of Sea Ray’s then current
buying program, unit retail sales based on Product registrations for Products in
each Dealer Region, customer satisfaction (e.g., Net Promoter Scores) and
Product marketing support.

 

5



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Sea Ray, in collaboration with Dealer, will establish the Performance Standards
taking into consideration factors such as population, sales potential, market
share percentage of the Products sold in the Territory as compared to
competitive products sold in the Territory, product availability, economic
conditions in the Dealer Region(s) and Territory, competition from other marine
dealerships in the area, past sales history, historical Product mix and stocking
practices, existing Product Inventory, adequacy and ability of the Products to
meet customer demand in the Territory, number of locations, and any special
circumstances that may affect the sale of Products or the Dealer. The
Performance Standards for the first Product Model Year of this Agreement are
agreed to and identified in Exhibit B. Sea Ray, in collaboration with Dealer,
will, in subsequent years, substitute the updated and amended Performance
Standards for the current Exhibit B. The Performance Standards on Exhibit B will
continue to apply until replaced with updated and amended Performance Standards.

C. Maintain at each Dealer Location (unless a sales location only, and then
service shall be provided at another Dealer Location) a service department that
Dealer agrees to staff, train, and equip to promptly and professionally service
Products; and to maintain at each Dealer Location parts and supplies to properly
service Products on a timely basis.

D. Perform any and all necessary Product rigging, installation, and inspection
services prior to delivery to the purchaser as required by Sea Ray’s current
written policy applicable to domestic Sea Ray dealers and perform post-sale
service of all Products originally sold by Dealer and brought to Dealer for
service. Dealer will be required to provide or arrange for warranty and service
work for Product regardless of the selling dealer of the Product or condition of
sale. Sea Ray will exercise reasonable efforts as to this Paragraph 3.1D. to
address circumstances in which another dealer has made a sale to an original
retail purchaser who permanently resides within Dealer’s Territory where such
sale is contrary to the terms of the selling dealer’s Sales and Service
Agreement. Dealer will provide appropriate instructions to purchasers on how to
obtain warranty and service work from the Dealer. Dealer will secure all Product
inventory against weathering and other damage, and maintain inventory in a like
new and unused condition.

E. Furnish each Product purchaser with Sea Ray’s limited warranty on new
Products and with information and training as to the safe and proper operation
and maintenance of the Product.

F. Complete and submit Sea Ray’s Product registration card (or applicable
electronic form) and In-Service Checklist promptly upon delivery of the Products
to the purchaser and assist Sea Ray in performing Product defect and recall
campaigns. In the event Dealer fails to return the card or submit the other
documentation to Sea Ray as required, Dealer shall indemnify Sea Ray against any
liability, loss, or damage which Sea Ray may sustain directly as a result of
such failure.

G. Maintain complete Product sales, warranty and service records, and report to
Sea Ray upon request the name and address of each Product purchaser to the
extent required by applicable law. Dealer further agrees to provide Sea Ray with
access to its applicable books and records at reasonable times and upon
reasonable prior notice to verify the accuracy of information submitted for
participation and eligibility in promotions and other programs.

 

6



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

H. [Intentionally omitted.]

I. Submit to Sea Ray upon request any additional information or clarifying
information regarding Dealer’s financial statements and allow full and open
disclosure of financial information concerning Dealer between Sea Ray and any
financial institution or company which may finance or propose to finance all or
part of Dealer’s Product inventory.

J. Conduct business in a manner that preserves and enhances the reputation and
goodwill of both Sea Ray and Dealer for providing quality products and services,
and refrain from using any false, misleading or deceptive advertising. Submit
truthful and accurate statements, reports and information to Sea Ray and any
financial institution financing or proposing to finance Dealer’s Product
inventory or any purchaser.

K. Maintain an ability to purchase Product inventory for each Dealer Location
via flooring and/or self-financing that is customary to carry on hand and
display Sea Ray’s current Product models as indicated in the Defined Terms and
the performance standards set forth herein.

L. [Intentionally omitted.]

M. Use its best efforts to maintain and improve scores or other customer
satisfaction rating (e.g., Net Promoter Scores) in compliance with the
Performance Standards for such applicable ratings.

N. Comply with those Dealer obligations that may be imposed or established by
Sea Ray applicable to all domestic Sea Ray Dealers including but not limited to
those included in Sea Ray’s policies and programs and Sea Ray’s Advertising
Policy.

O. Maintain a financial condition which is adequate to satisfy and perform its
obligations under this Agreement.

P. Provide prior written notice to Sea Ray if Dealer desires to make any
material change in Dealer’s financing of its Product inventory or business and
give Sea Ray sufficient time to discuss and review with Dealer the effect of the
proposed change.

Q. Notify Sea Ray of the addition or deletion of any Dealer Location(s) which
notification Dealer agrees shall not be deemed a consent by Sea Ray to such a
proposed change.

R. Provide Sea Ray with prior notice of any proposed appointment of sub-dealers.
All appointments of authorized sub-dealers are subject to prior written approval
by Sea Ray (“Authorized Sub-dealers”). Dealer will set its own resale price to
Authorized Sub-dealers and assume all risk of non-payment by the Authorized
Sub-dealers. The Authorized Sub-dealers are not parties to any agreement between
Sea Ray and Dealer and Dealer will ensure that the Authorized Sub-dealers do not
take any actions that violate any policies and programs of Sea Ray or are
inconsistent with the terms of this Agreement. Dealer is responsible for any
losses incurred by Sea Ray as a result of Authorized

 

7



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Sub-dealer’s performance including, but without limitation, Authorized
Sub-dealer’s failure to pay Sea Ray for any Product or to pay any financial
institution that finances Products purchased by the Authorized Sub-dealers.
Dealer will not enter into any agreement with Authorized Sub-dealers that is
inconsistent with the terms and conditions of this Agreement.

S. Notify Sea Ray in writing of the applicable brand and boat type at least
thirty (30) days before Dealer begins to sell, display or advertise a new boat
brand.

 

  3.2 Company Responsibilities:

Company Agrees to:

A. Sell Products to Dealer in accordance with Company’s then-current terms and
conditions of sale applicable to domestic Sea Ray dealers, limited warranties,
and the price list published from time to time by Company, less any applicable
discounts allowed by Company’s programs applicable to Dealer and consistent with
the provisions of Section 5 hereof. Company shall have the right to modify its
terms and conditions of sale, limited warranties, price lists and programs from
time to time in its sole discretion and in compliance with the terms of this
Agreement; provided, however, that Company will provide reasonable prior written
notice to Dealer after the beginning of the Model Year of such modifications and
that changes in the limited warranty and pricing will apply only to future
retail purchases. Company will make available its current policies and programs
in electronic format or in a manual or other format Company deems appropriate.
Dealer should contact Company for a copy of the policies and programs if it does
not have access to or did not receive a copy.

B. Provide to Dealer reasonable quantities of catalogs, specification sheets,
and other advertising, merchandising or promotional material to assist Dealer in
the sale of Products as Company deems appropriate.

C. Make available to Dealer in electronic format or otherwise reasonable
quantities of parts books, warranty claim forms, order forms or procedures,
maintenance and service manuals and other materials of a technical nature as
Company deems appropriate.

D. Furnish Dealer with written instructions and/or policies for the use of
trademarks, trade names, logos and other trade designations of Company that
correspond to the Products as Company deems appropriate.

E. Furnish a Limited Warranty for the Products and provide warranty support and
process warranty claims in accordance with Company’s warranty policy, which may
be modified from time to time by Company in its sole discretion. Company shall
notify Dealer of changes to Company’s warranty policy and make available current
versions of its warranty policy to Dealer.

F. Promote sales of the Products via the Internet and other marine related
publications or by other means as Company deems appropriate.

 

8



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

G. Ship parts related to the Products in accordance with Company’s policy on
shipping parts.

H. Accept payment for Product and credit Dealer’s account within a reasonable
time.

I. Furnish detailed invoices upon shipment and periodic statements thereafter,
provide prompt communication regarding account status upon request, and
administer credit policies in a non-discriminatory manner.

J. Identify Dealer’s name and address in listing of authorized dealers on
Company’s website dealer locator (if available). Company reserves the right to
create, update and modify such a website locator from time to time in its sole
discretion.

K. Provide reasonable technical assistance and procedures for handling of
technical questions of Dealer related to the Products.

L. Maintain communication channels in order to receive Dealer feedback from time
to time.

M. Provide reasonable consultative assistance to Dealer for operational, sales
and customer service support as Company deems appropriate.

N. Provide reasonable supportive informational materials for new models of
Products as Company deems appropriate.

O. Provide owner’s manual for Products and similar materials for other
components or accessories that are made available to Company.

P. Supply Dealer with proper quantities of Product consistent with Sea Ray’s
quality standards to allow Dealer to meet the Performance Standards set forth in
Section 3.1.B.

Q. Provide Dealer with two (2) seats on Sea Ray’s concept review teams to
consult with Sea Ray regarding the Products and, at least annually, conduct a
portfolio product review with appropriate Dealer managers.

4. Orders: Dealer agrees to submit orders to Sea Ray in a manner and format
prescribed by Sea Ray, applicable to all domestic Sea Ray dealers which orders
shall be subject to Sea Ray’s then current terms and conditions of sale which
may be modified by Sea Ray at any time for all domestic dealers as deemed
reasonably necessary. Any order which does not comply with Sea Ray’s terms and
conditions need not be filled by Sea Ray provided, however, that Sea Ray shall
promptly notify Dealer of such noncompliance. Any additional or different terms
submitted by Dealer will be deemed rejected and will also be void and of no
effect. Dealer cancellation of orders will be subject to Sea Ray’s then current
cancellation policy applicable to all domestic Sea Ray dealers. All orders
submitted by Dealer are subject to acceptance by Sea Ray.

 

9



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

5. Prices: The Products sold to the Dealer by Sea Ray shall be on the basis of
price lists published by Sea Ray from time to time for its domestic dealers,
less any applicable discounts allowed by Sea Ray’s programs. Sea Ray shall have
the right to revise the price lists or applicable discounts or programs
applicable to all of its domestic dealers at any time and agrees to promptly
notify Dealer of any such change. The Product prices charged to Dealer will be
the lowest price then charged to other domestic dealers subject to Dealer
meeting all the requirements and conditions of Sea Ray’s applicable programs,
and provided that Sea Ray may in good faith, charge lesser prices to other
dealers to meet existing competitive circumstances, for unusual and limited
duration non-ordinary business circumstances, or for limited duration
promotional programs. Sea Ray shall have no obligation to reimburse Dealer for
any loss which Dealer may sustain by reason of any change in price, program, or
discount for which notice was provided in accordance herewith. Terms of payment
will be as specified from time to time by Sea Ray. Dealer will pay Sea Ray the
lesser of 1.5% late charges per month or the maximum permitted by applicable law
on any past due invoice except as to any specific amount of an invoice that is
disputed in good faith by the Dealer. Sea Ray may refuse shipment for any credit
reason, including Dealer’s failure to pay for a prior shipment or to pay any
financial institution who finances Dealer’s purchases, or for Dealer’s failure
to maintain its Product inventory in accordance with the terms of this
Agreement. Sea Ray shall immediately notify Dealer if Sea Ray refuses shipment
to Dealer so that Dealer has a reasonable opportunity to cure any issue. Dealer
will reimburse Sea Ray for all reasonable and necessary costs in collecting past
due accounts, including attorney fees and court costs. Dealer hereby grants to
Sea Ray and Sea Ray hereby retains a security interest in all Products sold to
Dealer and all proceeds arising out of the sale of the Products until such
Products are paid for in full. Dealer agrees to sign, file, authenticate, and
authorize the signing, filing and authenticating by Sea Ray of such financing
statements and other documents and do such other acts, as Sea Ray may request to
establish and maintain a valid and protected security interest in the Products.

6. Shipments: All shipments of Products shall be made FOB the Sea Ray factory
designated by Sea Ray, and title shall pass to Dealer at the time the Products
or parts are tendered to the designated carrier or the Dealer or Dealer’s
representative at the Sea Ray factory. Dealer shall pay all applicable shipping,
transportation, delivery, and handling charges for Products ordered. If Dealer
fails to accept delivery of any Products ordered, other than material
non-conforming Products that must be returned to Sea Ray for repair, Dealer
shall reimburse Sea Ray for any costs incurred, including returning such
Products to Sea Ray. If Sea Ray ships Products not ordered by Dealer, Dealer
shall have the right to refuse delivery, in which event Sea Ray shall pay all
costs incurred in returning same to Sea Ray. Shipments shall be subject to Sea
Ray’s production schedule and availability of materials or transportation
equipment. No liability shall be sustained by Sea Ray by reason of its not
filling any order due to circumstances beyond its reasonable control such as,
but not limited to, labor disputes, natural disasters, accidents to machinery,
acts of God, acts of or threatened acts of war or terrorism, material shortages,
regulations, demands for goods exceeding Sea Ray’s available supply or any other
cause beyond Sea Ray’s control. In the event of any delay in delivery, failure
to fill orders or other default or damage caused by any of the foregoing, Sea
Ray may, at its option and without liability, cancel all or any portion of the
applicable orders to the extent affected by the event of force majeure and/or
extend any date upon which performance is due hereinunder.

 

10



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

7. Risk of Loss: Risk of loss for Products ordered by Dealer shall pass to
Dealer at the time the Products or parts are tendered to the designated carrier
or the Dealer or Dealer’s representative at the Sea Ray factory. Sea Ray has
instructions to insure Products on behalf of Dealer from the shipping point to
the final delivery point unless otherwise agreed by the parties in writing.
Dealer will be the loss payee on any claim. Sea Ray will assist Dealer in the
processing and collection of any claims against the carrier contracted by Sea
Ray. Notwithstanding the above, if Dealer or Dealer’s representative takes
possession of Products at the Sea Ray factory, Dealer assumes responsibility to
insure the Products upon tender of the Products to Dealer or Dealer’s
representative at the Sea Ray factory.

8. Payment - Claims: All sales of Products to Dealer shall be paid for in
advance by Dealer, unless otherwise agreed between Sea Ray and Dealer in
writing. All claims for shortage or damages or unacceptable Product shall be
made pursuant to Sea Ray’s then current policy on shipment damage and claims
procedures applicable to all Sea Ray domestic dealers. The failure of Dealer to
give such notification as set forth in Sea Ray’s then current shipment damage
and claims procedures policy shall constitute a waiver of any such claim. Dealer
shall cause to be paid or shall make reimbursement to Sea Ray in full for any
and all taxes, duties, or other charges imposed by federal, state, municipal, or
other governmental authority upon Dealer’s purchase under this Agreement.

9. Product Modification: Sea Ray shall have the right to discontinue the sale of
Products or to modify the design, specifications and components of Products at
any time provided, however, that Sea Ray shall notify Dealer, prior to shipment,
of any major changes with respect to Products previously ordered by Dealer but
not yet delivered, in which event Dealer shall have the right to terminate such
order within five (5) business days after such notification by providing written
notice to Sea Ray. The failure to provide such timely written notification shall
be deemed acceptance by Dealer of such changes.

10. Warranties and Limitation of Warranties and Liability:

 

  10.1 Warranties: Dealer agrees to:

A. Sell Products only on the basis of Sea Ray’s published applicable limited
warranty and make no other warranty or representations concerning the limited
warranty, express or implied, either verbally or in writing.

B. Display at each Dealer Location that Product warranty information required by
applicable law and furnish and make known to the first-use purchaser at the time
of delivery the appropriate operations and maintenance manual provided by Sea
Ray, instructional information for the use and operation of the Product
consistent with the operations and maintenance manual, the Product installation
instructions, if any, together with Sea Ray’s written limited warranty,
including all disclaimers and limitations thereto.

 

11



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

C. Subject to the terms of the applicable limited warranty, expressly inform the
purchaser in writing that no Sea Ray warranty applies if the Product is “used”
unless Sea Ray expressly authorizes such warranty in writing or the existing
balance of the warranty is transferable and is transferred. No Product warranty
shall apply if the design or material of the Product is substantially modified
without the express authorization of Sea Ray in writing.

D. Provide timely warranty service on all Product presented to Dealer by
purchasers in accordance with Sea Ray’s then current warranty service program
applicable to all domestic Sea Ray dealers selling comparable Products. Dealer
agrees to make all claims for reimbursement under Sea Ray’s warranty service
program in the manner reasonably prescribed by Sea Ray. Sea Ray may revise its
warranty service program from time to time, providing Dealer with written
notification of all revisions, and those revisions will supersede all previous
programs.

E. To verify the accuracy of the warranty claims submitted to Sea Ray by Dealer
and the service provided by Dealer with regard to such warranty claims, provide
Sea Ray with access to its applicable books and records, and provide such
additional documentation which Sea Ray may reasonably request. In the event Sea
Ray finds errors in the aggregate greater than 5% of reviewed claims submitted
by Dealer Location and paid by Sea Ray, Sea Ray may calculate the percentage
rate of error; and using that percentage rate of error, extrapolate the amount
owed to Sea Ray for up to three (3) prior years of all paid claims made by Sea
Ray to Dealer at that Dealer Location. Within thirty (30) days of such notice of
such amount, Dealer shall either pay the extrapolated amount to Sea Ray or pay
the cost of a full audit by Sea Ray or Sea Ray’s designee or at Dealer’s option
and expense, a third party auditor reasonably acceptable to Sea Ray and Dealer
and pay to Sea Ray that amount, if any, found to be owing to Sea Ray as a result
of such audit. Sea Ray agrees to honor all legitimate warranty claims on
Products when made by purchaser through Dealer in the manner reasonably
prescribed by Sea Ray. Sea Ray shall respond to all proper and legitimate
warranty claims submitted by Dealer within the time period described in the then
current warranty policy applicable to domestic Sea Ray dealers. Sea Ray agrees
to pay or credit all accepted and undisputed claims within thirty (30) days
after receipt of all required documentation.

10.2 Limitation of Warranties and Liability.

EXCEPT AS SPECIFICALLY PROVIDED IN SEA RAY’S PUBLISHED APPLICABLE LIMITED
WARRANTY, SEA RAY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO PRODUCTS, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR, NOR SHALL THE MEASURE OF DAMAGES
INCLUDE, ANY AMOUNTS FOR LOST PROFITS, LOST SALES, OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR ANY REASON OR UPON ANY CAUSE OF ACTION,
WHETHER SOUNDING IN TORT, CONTRACT OR ANY OTHER LEGAL THEORY.

 

12



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

11. Indemnification.

A. In order to obtain preferred boat show space at discounted rates for Dealers,
Sea Ray may contract with and agree to indemnify boat show sponsors and other
related parties. Accordingly, Dealer shall defend, indemnify and hold harmless
Sea Ray, and any boat show sponsor which Sea Ray has agreed to indemnify, from
any and all claims, causes of action, and suits, including claims of negligence
arising either directly or indirectly out of Dealer’s use of boat show space
originally obtained by Sea Ray.

B. Sea Ray agrees to indemnify and hold harmless Dealer for losses, cost and
expense to the extent such losses, cost or expense result from any third party
claim related to (1) Sea Ray’s negligent acts or omissions involving the
original design or manufacture of any Product at the time it left Sea Ray’s
possession or control, or the repair of any Product performed by Sea Ray, or
(2) any breach of this Agreement by Sea Ray. Sea Ray, at its expense and through
counsel of its own choosing, may defend any litigation that may arise out of any
claims covered hereby, and Dealer agrees to cooperate at its own expense and
provide Sea Ray with any available information as may be reasonably necessary to
such defense. In the event Sea Ray elects not to defend any litigation that may
arise out of any claims covered hereby, Sea Ray will be responsible for Dealer’s
reasonable attorney fees on a pro-rated basis to the extent such losses are
subject to indemnification pursuant to this Agreement.

C. Dealer agrees to indemnify and hold harmless Sea Ray for losses, cost and
expense to the extent such losses, cost or expense result from any third party
claim related to (1) Dealer’s negligent acts or omissions involving Dealer’s
improper application, use or repair of the Products, (2) statements or
representations not specifically authorized by Sea Ray, including warranties
inconsistent with Sea Ray’s standard limited warranty, and the installation of
any after market components or any other modification or alteration to the
Product, or (3) any breach of this Agreement by Dealer. Dealer, at its expense
and through counsel of its own choosing, may defend any litigation that may
arise out of any claims covered hereby, and Sea Ray agrees to cooperate at its
own expense and provide Dealer with any available information as may be
reasonably necessary to such defense. In the event Dealer elects not to defend
any litigation that may arise out of any claims covered hereby, Dealer will be
responsible for Sea Ray’s reasonable attorney fees on a pro-rated basis to the
extent such losses are subject to indemnification pursuant to this Agreement.

D. The provisions in this Paragraph 11 regarding indemnification do not apply to
claims by third parties in which there has been a judicial determination that
the indemnifying party does not have liability to the third party. The
provisions in this Paragraph 11 shall survive the expiration or termination of
this Agreement.

12. Repossession or Repurchase of Product by Sea Ray: Dealer shall be liable to
and reimburse Sea Ray for any and all losses or deficiencies on the sale or
disposition of any Product purchased by Dealer pursuant to this Agreement which
is repossessed or repurchased by Sea Ray for any reason whatsoever, except as
contemplated in Paragraph 16G. Dealer shall also be liable for any and all
discounts, volume rebates, or other sales incentives paid to Dealer on Product
repurchased, and all reasonable attorney’s fees, court costs, and expenses
incurred in connection with such repossession or repurchase. Dealer agrees to
provide Sea Ray, upon request, guarantees or other adequate security to cover
any repurchase or financial obligations that Sea Ray may assume in connection
with Dealer’s flooring or financing.

 

13



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

13. Trademarks and Service Marks: Dealer acknowledges that Sea Ray or its
affiliated companies are the exclusive owners of various trademarks, service
marks, trade designations, logos and trade dress (collectively “Identification”)
which Sea Ray uses in connection with Products and its business. Dealer is
authorized to use Identification only in the manner prescribed by Sea Ray, only
in connection with the promotion and sale of Products, and only until the
expiration or termination of this Agreement. Dealer shall not register or assist
any other party to register any domain name that contains or closely resembles
any Company Identification without first obtaining the prior written consent of
Company. Dealer shall not use Identification in any unauthorized manner or in
any manner that adversely reflects upon the reputation of Sea Ray or in relation
to any other matter that is a breach of this Agreement. Dealer shall not use
Identification or advertise outside of the Territory to the extent prohibited by
the terms of this Agreement, without Sea Ray’s express written consent and shall
comply with Sea Ray’s Advertising Policy. Authorization shall not be interpreted
as a license for use of Identification. Dealer acquires no proprietary rights
with respect to Identification, and this authorization shall terminate
simultaneously with the termination or expiration of this Agreement. In the
event of expiration or termination of this Agreement, Dealer shall immediately
discontinue use of Identification in any way whatsoever and shall thereafter not
use, either directly or indirectly, any Identification or any confusingly
similar Identification in a manner likely to confuse, mislead, or deceive the
public. Dealer may continue to use Identification for a reasonable period of
time in the event Sea Ray does not repurchase Dealer Product inventory as long
as such Identification use remains subject to the terms of this Agreement, Sea
Ray’s Advertising Policy or any other written instructions provided by Sea Ray
to Dealer. Dealer agrees that any unauthorized use or continued use of
Identification after the period of time allowed by this Paragraph 13 shall
constitute irreparable harm entitling Sea Ray to seek equitable relief,
including injunction and specific performance, without the necessity of posting
bond or proving actual damages, as a remedy for any such breach. Such remedies
shall not be deemed to be the exclusive remedies for such a breach by Dealer but
shall be in addition to all other remedies available at law or equity to Sea
Ray.

14. [Intentionally omitted.]

15. No Agency Created: It is understood and agreed that Dealer is not, nor shall
it at any time represent itself to be, the agent, employee, representative,
partner, or franchisee of Sea Ray for any purpose. Neither party shall enter
into any contract or commitment in the name of or on behalf of the other party.
Sea Ray has no fiduciary duty to Dealer pursuant to this Agreement or the
relationship between the parties. Dealer is not required to pay, and shall not
pay, to Sea Ray any fee for the right to purchase the Products or otherwise do
business with Sea Ray.

16. Term of Agreement - Termination:

A. The term of this Agreement shall be as set forth in the Defined Terms (the “
Term”) subject however to the provisions set forth in this Paragraph 16 and in
Paragraph 18.

 

14



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

B. Subject to the provisions of Section 16F below, Sea Ray may terminate this
Agreement upon the giving of at least sixty (60) days prior written notice to
Dealer if: (1) Dealer does not have an ability to purchase Products via flooring
or self-financing; or (2) Dealer fails to meet its financial obligations as they
become due to either Sea Ray or lender(s) financing Products. Sea Ray shall work
in good faith with Dealer to try to resolve any differences between them prior
to giving such 60-day notice of termination.

C. This Agreement may be terminated at any time by the mutual consent of the
parties.

D. Subject to the provisions of Section 16F below, either party may elect to not
extend the Term of this Agreement for another twelve (12) month period following
expiration of the current twelve (12) month period of the Term as described in
the Defined Terms in the event of the material breach or default of any of the
material obligations, Performance Standards (as defined in Section 3.1B and
Exhibit B), covenants, representations, warranties, or duties imposed herein or
in Sea Ray’s policies or programs applicable to domestic Sea Ray dealers by
either party. In such event, the non-breaching party will provide written notice
to the breaching party and an opportunity to cure or remedy such breach. The
parties shall work together in good faith to resolve any issues but the
additional twelve (12) month extension shall not be added until such time that
the breach is remedied to the reasonable good faith satisfaction of the parties.
At such time as the parties agree that the concerns have been remedied, the
additional twelve (12) month extension shall be added to the end of the existing
Term.

In addition, after the seventh (7th) anniversary of this Agreement (i.e., during
any three (3) year renewal Term), either party may elect to terminate this
Agreement upon the giving of at least twenty four (24) months prior written
notice to the other party in the event of the material breach or default of any
of the material obligations, Performance Standards (as defined in Section 3.1B
and Exhibit B), covenants, representations, warranties, or duties imposed herein
or in Sea Ray’s policies or programs applicable to domestic Sea Ray dealers by
either party, which breach is not cured during such notice period; provided,
however, that if such a breach or default by Dealer only pertains to one Dealer
Region, Sea Ray shall only have the right pursuant to this provision to
terminate this Agreement as to that particular Dealer Region. The parties shall
work together in good faith to resolve any issues.

Notwithstanding the above, so long as Dealer’s failure to meet the Performance
Standards is not caused by Sea Ray failing to have Product available for
purchase by Dealer, Sea Ray shall have the right to terminate this Agreement as
to the applicable Dealer Region(s) (i) if Dealer is failing to meet the
Performance Standards in a Dealer Region and begins selling, displaying, or
advertising products that are competitive with the Products (other than products
of another Brunswick Corporation brand or new products which MarineMax sells,
displays or advertises for sale as of the date of this Agreement) and does not
cure its failure to meet the Performance Standards within ninety (90) days after
written notice of the same from Sea Ray, or (ii) if Dealer is meeting the
Performance Standards in a Dealer Region, but then starts failing to meet the
Performance Standards after beginning selling, displaying, or advertising
products that are competitive with the Products (other than products of another
Brunswick Corporation brand or new products which MarineMax sells, displays or
advertises for sale as of the date of this Agreement) and does not cure its
failure to meet the Performance Standards within six (6) months after written
notice of the same from Sea Ray.

 

15



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

E. Notwithstanding subparagraph D above or anything in this Agreement to the
contrary, this Agreement may be terminated by a party upon sixty (60) days prior
written notice to the other party if any of the following occur with regard to
the other party: (1) the other party ceases to exist; (2) the other party
becomes insolvent or takes or fails to take any action which constitutes an
admission of inability to pay debts as they mature; (3) the other party makes a
general assignment for the benefit of creditors to an agent authorized to
liquidate any substantial amount of assets; (4) the other party becomes a
subject of an “order for relief” within the meaning of the United States
Bankruptcy Code; (5) the other party becomes the subject of a receivership,
reorganization, liquidation or any similar proceeding; or (6) the other party
makes a fraudulent misrepresentation that is material to this Agreement. This
Agreement may be terminated upon sixty (60) days prior written notice by Sea Ray
upon the occurrence of: (1a) a prohibited assignment, transfer, delegation or
subcontracting without consent as described in Paragraph 18A; (2b) the
commission by Dealer of an act of fraud upon Sea Ray; (3c) the commission by
Dealer (or any of its officers) of a felony or other act of fraud which is
materially detrimental to Sea Ray’s reputation or business or which materially
impairs the Dealer’s ability to perform the duties under this Agreement; or
(4d) Dealer fails to pay any lender financing Products after the sale of
Products by Dealer (out of trust).

F. For the purpose of the first paragraph of Section 16D, if a breach or default
by Dealer pertains only to one Dealer Region, Sea Ray shall have the right to
deny the additional extension period for that particular Dealer Region only
until remedied as described in Section D. For the purpose of Section 16B or E,
if Dealer breaches or defaults as described in such provisions, Sea Ray may, in
its own discretion, elect either to terminate the entire Agreement (as to all
Dealer Regions) or terminate only as to particular Dealer Region subject to the
Agreement. Notwithstanding the foregoing, in the event of any possible
termination pursuant to Section 16B or E, a party seeking to terminate shall
first provide written notice to the other party stating the potential grounds
therefore and both parties shall work together in good faith for a period of no
less than sixty (60) days to resolve any concerns between the parties.

G. [****]

H. In the event of termination of this Agreement prior to its expiration date,
provided the termination is not for fraud, bad faith, or insolvency of Dealer,
Sea Ray will nevertheless continue to sell to Dealer warranty parts and
accessories for Products on a cash on delivery basis for a period not to exceed
twelve (12) months in order that Dealer may continue to provide warranty service
on Products which have outstanding warranties subject to Dealer’s compliance
with the terms and conditions of Sea Ray’s warranty and parts program applicable
to all domestic Sea Ray dealers. The performance of any warranty work after
termination or expiration of this Agreement shall not be construed as a
continuation of this Agreement, the commencement of a new agreement, or a waiver
of the termination.

I. Any period of time described in the Agreement shall be modified to include
such different period of time that may be required by applicable law.

 

16



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

J. In the event of expiration or the termination of this Agreement by either
party, Sea Ray is relieved from any obligation to make any further Product
shipments under this Agreement, and may cancel all of Dealer’s unshipped orders
for Products, irrespective of previous acceptance by Sea Ray, except those which
are proved to Sea Ray’s reasonable satisfaction to have been the subject of a
binding customer order to Dealer prior to the receipt of any notice of
termination or expiration. The acceptance of orders from Dealer for the
continuous sale of Products to Dealer or any other act after expiration or
termination of this Agreement shall not be construed as a continuation of this
Agreement, the commencement of a new agreement, or a waiver of the termination.
Upon the expiration or termination of this Agreement, all obligations owed by
Dealer to Sea Ray shall become immediately due and payable on the effective date
of the expiration or termination, whether otherwise then due or not (without
presentment, demand, protest or notice of any kind, all of which are waived by
Dealer); and Sea Ray may offset or deduct from any and all sums owed to Dealer
any and all sums owed by Dealer to Sea Ray, or any parent, affiliate or
subsidiary of Sea Ray, returning to Dealer the excess, if any.

17. Governing Law: This Agreement shall be governed, interpreted and construed
according to the laws of the State of Tennessee, U.S.A., without regard to
applicable conflicts of law.

18. Assignability:

A. This appointment and Agreement is made and entered into with the distinct
understanding that it is personal with Dealer, and is not, whether by operation
of law, change in control or otherwise, assignable or in any part delegable or
transferable unless the express written consent of Sea Ray is obtained;
provided, however, that Dealer may assign the appointment and this Agreement to
a subsidiary or affiliate without consent. An assignment by Dealer to any
subsidiary or affiliate shall not relieve Dealer from any obligation or
responsibility provided for under the terms of this Agreement. Unless first
approved by Sea Ray in writing, any purported assignment, transfer, delegation
or subcontracting of Dealer’s rights and obligations under this Agreement by it
(other than to a subsidiary or affiliate) may immediately render this Agreement
terminated in Sea Ray’s sole discretion.

B. Sea Ray may not assign this Agreement without the prior written consent of
Dealer, except that no such consent is necessary with respect to assignment of
this Agreement to any Sea Ray owned subsidiary or affiliate. An assignment by
Sea Ray to any owned subsidiary or affiliate shall not relieve Sea Ray from any
obligation or responsibility provided for under the terms of this Agreement.
Upon any sale of the business or the assets of Sea Ray to a nonaffiliated third
party, and where Dealer does not agree to the assignment, this Agreement shall
be terminated and Sea Ray shall be released from any further obligations and
liabilities to supply Products to Dealer under this Agreement provided however
that the provisions of Sections 11 and 16 and all other provisions that are
intended to survive termination either expressly or impliedly shall do so in
accordance with their terms.

19. Notices, Communications:

A. Any written notice given pursuant to this Agreement shall be either hand
delivered (by courier or otherwise), or mailed, postage prepaid, by Registered
or Certified Mail, return

 

17



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

receipt requested, to the party identified below at the respective address
listed below. Notice may also be given by fax, e-mail or other electronic
method; however, if notice is provided pursuant to Paragraph 16, a copy must
also be mailed in the manner described herein. Such notice shall be deemed to be
given upon first receipt. A change of address may be given by such notice.

 

To Sea Ray:

   To Dealer:    William H. McGill, Jr.    President

Sea Ray Boats

   MarineMax, Inc.

Attention: President

  

800 South Gay Street, Suite 1200

   2600 McCormick Drive

Knoxville, TN 37929

   Suite 200    Clearwater, Florida 33759

With a copy to:

   With a copy to:

Brunswick Corporation Law Department

   MarineMax, Inc.

Attention: General Counsel

   Attention: General Counsel

1 N. Field Court

   Suite 200

Lake Forest, Ill

   2600 McCormick Drive

Tel: (847)735-4700

   Clearwater, FL 33759

Fax: (847) 735-4433

   Tel: (727) 531 1700    Fax: (727) 450-1162

B. Dealer hereby grants permission and consent to Sea Ray and to those entities
who are authorized by Sea Ray to send or transmit communications (including but
not limited to facsimiles, wireless communications, and e-mails) to Dealer and
Dealer’s officers, directors, employees, subsidiaries and affiliates, and their
permitted successors and assigns. Such communications are not limited in content
and may include advertisements, and Dealer understands that by providing such
consent it may incur costs that are related to the receipt of such
communications. Dealer further agrees that such communications may be sent to
any telephone number or electronic media address supplied by Dealer for each
Dealer Location.

20. Entire Agreement - Non-Waiver: This Agreement, including any attached
addenda, contains the entire agreement between the parties with respect to the
matters set forth herein and may not be amended or modified except by a written
instrument signed by Sea Ray and Dealer that expressly states that the writing
constitutes an amendment or modification to this Agreement, provided that,
subject to the provisions of this Agreement, Sea Ray may in its sole discretion
and from time to time make changes in accordance with its own reasonable
business judgment to the policies and programs applicable to all domestic Sea
Ray dealers upon the giving of notice to Dealer as described herein. This
Agreement terminates and replaces all prior agreements made between the parties
regarding the subject matter of this Agreement and there are no other agreements
regarding the matters herein provided that

 

18



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

each party shall remain obligated to the other for any monies owed under such
prior agreements between the parties; and except for payments to be made to
Dealer in the ordinary course of business or claims of third parties, there are
no other monies, claims, or actions which may give rise to or result in any
compensation or monies being owed to Dealer by Sea Ray. Failure on the part of
Sea Ray or Dealer to enforce any term of this Agreement shall not constitute a
waiver thereof.

21. Severability – Existing Claims: Whenever possible, each paragraph of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any portion of this Agreement is deemed invalid or
unenforceable, the remaining sections shall still be enforceable unless removal
of that portion so materially alters the risks and benefits to either party that
enforcement would be substantially unfair. In such a case, the parties agree to
immediately negotiate a substitute clause to restore each party as closely as
possible to the risks and benefits originally assumed. Dealer represents to Sea
Ray that it is not aware of any claims, causes of action, or disputes that it
has or may assert against Sea Ray that arise out of or have accrued prior to the
effective date of this Agreement. Dealer further represents to Sea Ray that it
has not breached or otherwise violated any term or condition of any previous
agreement with Sea Ray.

22. Disputes: All disputes, controversies or claims connected with, arising out
of, or relating to this Agreement, or any modification, extension or renewal
thereof, or to any causes of action that result from such relationship, shall be
subject exclusively to the remedy of arbitration described herein, including but
not limited to sums due under this Agreement, the interpretation, performance or
nonperformance of this Agreement, and claim for damages or rescission, a breach
or default of this Agreement, the creation, termination or nonrenewal of this
Agreement (such as a dispute regarding the causes, validity or circumstances of
the termination, nonextension, or nonrenewal), and trade regulations or
antitrust claims, whether such controversies or claims are in law or equity or
include claims based upon contract, statute, tort or otherwise. All
controversies shall be conducted in accordance with the American Arbitration
Association Commercial Arbitration Rules.

The arbitration shall be governed by the United States Arbitration Act, 9 U.S.C.
§ 1-16, as amended, and judgment upon the award rendered by the arbitrator may
be entered by any court having jurisdiction thereof. The place of the
arbitration shall be at Chicago, Illinois. Dealer consents to personal
jurisdiction of the federal and state courts located in the State of Illinois
for the purpose of enforcing this provision or confirming any arbitration award.
No party shall be entitled to receive an award of damages in excess of actual
damages and in no event shall the parties receive an award of punitive, special
or consequential damages, or prejudgment interest.

Except for claims based on sums owing to Sea Ray for Products purchased by
Dealer, or sums owing to Dealer for the reimbursement of funds it paid for
Products that were previously returned to Sea Ray or claims based on
Paragraph 11 hereof, all arbitration claims and proceedings must be instituted
within one (1) year after the dispute arises, and the failure to institute
arbitration proceedings within such period shall constitute an absolute ban to
the institution of any proceedings and a waiver and relinquishment of all such
claims.

This paragraph shall survive the expiration or termination of the Agreement.

 

19



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

23. [intentionally omitted]

24. Reservation of Rights: Sea Ray grants to Dealer only those rights expressly
stated in this Agreement. Except to the extent otherwise expressly provided in
this Agreement, Sea Ray retains all rights. This Agreement does not concern any
other brands or products, except the Sea Ray Products identified in the Defined
Terms. Sea Ray and/or its affiliates reserve the right for Sea Ray’s affiliates
to own, acquire, manage, sell, display or service other products and other
brands in any area (including the Territory) including those that may compete
with Products. Sea Ray reserves the right to receive incentives, rebates or
other payments from third-party suppliers, including without limitation related
to purchases by or through Dealer from such third party suppliers.

25. Confidentiality. Each party shall maintain as confidential all proprietary
business information, trade secrets and all materials containing confidential
business information provided to such party by the other party, including but
not limited to customers, vendors, price lists, wholesale prices, programs,
rebates, discounts, inventions, concepts, designs, structures, formulas,
processes, financial information, employees, strategic plans, acquisition plans
or other business affairs of the disclosing party. Dealer acknowledges that Sea
Ray is an affiliate of Brunswick Corporation, and accordingly subsidiaries,
affiliates and other divisions of Brunswick Corporation may be given access or
have access to confidential business information received in connection with
this Agreement, and such disclosure does not constitute a breach of this
paragraph. Each party, on behalf of its directors, officers, employees and
agents to whom such information and materials are disclosed, agree that it shall
keep such information and materials confidential both during and after the Term
of this Agreement for a period of three (3) years provided that if any such
information or material is a trade secret, then the obligations under this
Paragraph shall survive the termination of this Agreement for the longer of
five (5) years or the length of time such information remains a trade secret.

These obligations of confidentiality do not apply to any information which
(1) was known to the receiving party prior to receipt from the disclosing party;
(2) is independently developed by the receiving party, provided that the burden
of proof of such independent development shall be on the receiving party; (3) is
or becomes publicly known without the fault of the receiving party; (4) is or
becomes rightfully available to the receiving party without confidential
restriction from a source not bound by a confidentiality obligation to the
disclosing party; (5) is required by law, rule or regulation to be disclosed;
(6) is required to be disclosed pursuant to court or government action;
provided, the disclosing party is given reasonable prior notice of such
disclosure; or (6) is disclosed pursuant to written agreement of the parties.

The terms of this paragraph are in addition to, and in no way a limitation of,
the terms of any confidentiality or non-disclosure agreement (or any
confidentiality provision in any other agreement) between or involving Sea Ray
(or its affiliates) and Dealer.

26. Miscellaneous: In case of any dispute relating to the rights and duties
imposed by this Agreement, both parties will openly discuss and make reasonable
efforts at amicable resolution. Except as expressly described to the contrary in
this Agreement, the rights and remedies of each party are not

 

20



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

exclusive. Unless otherwise provided, where either party has a right to make a
determination or pursue or not pursue a particular course of action under the
terms of this Agreement, such as, for example granting consent or approval, such
determinations and decisions shall be made by such party in its sole discretion.
As defined herein, a domestic Sea Ray dealer shall be an authorized Sea Ray
dealer whose territory is located solely within the continental Unites States.

27. Counterparts and Signatures: This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute on and the same Agreement. Any signature delivered by fax or
other electronic transmission shall be deemed to be an original signature.

28. Guarantee: As a condition for Sea Ray’s entering into this Agreement,
MarineMax has signed this Agreement as evidence of its irrevocable guarantee of
the Dealer’s performance of all of the duties and obligations provided for in
this Agreement.

 

21



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit A

[****]

 

22



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

EXHIBIT B

[****]

 

23



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit B Table

[****]

 

24



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit X

[****]

 

25



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit Y

[****]

 

26